Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Claim objections in the Office action of 10/30/2020 are withdrawn.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Albright on 01/21/2021.
The application has been amended as follows: 
1. (Currently Amended) A metal gasket for providing a sealing connection between first and second tubular members, each tubular member having an end face metal the gasket, each recess comprising tapered side walls, the metal gasket comprising: 
two opposing side surfaces, each side surface comprising an annular recess for receiving a sealing member; 
an outer circumferential surface comprising an annular rib portion; and 
an inner circumferential surface comprising a channel; 
wherein the metal gasket further comprises: 
a first pair of annular tapered surfaces between the two opposing side surfaces and the outer circumferential surface; and 
a second pair of annular tapered surfaces between the two opposing side surfaces and the inner circumferential surface; and 
wherein: 
each of the first pair of annular tapered surfaces is sloped at a first angle relative to a line that is parallel to a central bore axis of the metal gasket, 
each of the second pair of annular tapered surfaces is sloped at a second angle relative to a line that is parallel to the central bore axis of the metal gasket, and 
the first angle is smaller than the second angle.

12. (Currently Amended) A sealing assembly for providing a sealing connection between first and second tubular members, each tubular member having an end face comprising an annular recess for receiving a metal gasket, the annular recess comprising tapered side walls, the sealing assembly comprising: 
[[a]] the metal gasket having: 

an outer circumferential surface comprising a rib portion; and 
an inner circumferential surface comprising a channel; 
wherein the metal gasket further comprises: 
a first pair of annular tapered surfaces between the two opposing side surfaces and the outer circumferential surface; and 
a second pair of annular tapered surfaces between the two opposing side surfaces and the inner circumferential surface; 
an annular seal plate for retaining the metal gasket coaxially to the annular seal plate, the annular seal plate comprising an annular recess located in its inner surface for retaining the rib portion of the metal gasket; and annular sealing members for mounting into respective annular recesses of the side surfaces of the gasket; and
annular seal members for mounting into respective annular recesses of the two opposing side surfaces of the metal gasket.  

16. (Currently Amended) A metal gasket for providing a sealing connection between first and second tubular members, each tubular member having an end face comprising an annular recess for receiving the metal gasket, each recess comprising tapered side walls, the metal gasket comprising: 
two opposing side surfaces, each side surface comprising an annular recess for receiving a sealing member; 
an outer circumferential surface comprising an annular rib portion; and 

wherein the metal gasket further comprises: 
a first pair of annular tapered surfaces between the two opposing side surfaces and the outer circumferential surface; and 
a second pair of annular tapered surfaces between the two opposing side surfaces and the inner circumferential surface; and 
wherein the metal gasket is disposed between the first and second tubular members such that, for each of the tubular members, the tubular member engages one of the two opposing side surfaces without extending into the annular recess of the two opposing side surfaces. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Gasket as claimed in independent claims 1, 12, and 16 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 2015-0176744 (Glassman et al) substantially discloses, in Figure 1 and as shown below, among others, first and second tubular members (9, 11), a metal gasket with a rib disposed between 9 and 11, tubular members have annular recesses for receiving the metal gasket, the metal gasket has two opposing side surfaces with recesses, first (15, 17) pair of annular tapered surfaces on the outer circumferential surface, second pair of annular tapered surfaces on the inner circumferential surface, 
	Glassman is silent about (a) a sealing member, and the first angle is smaller than the second angle (for claim 1); (b) an annular sealing member, and an annular seal plate for retaining the metal gasket coaxially to the annular seal plate, the annular seal plate comprising an annular recess located in its inner surface for retaining the rib portion of the metal gasket (for claim 12); and (C) a sealing member, and each of the tubular members engages one of the two opposing side surfaces without extending into the annular recess of the respective opposing side surfaces. 

    PNG
    media_image1.png
    897
    836
    media_image1.png
    Greyscale



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675